Citation Nr: 0726786	
Decision Date: 08/27/07    Archive Date: 09/04/07

DOCKET NO.  03-09 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
bilateral hearing loss.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
tinnitus.

3.  Entitlement to an initial rating in excess of 10 percent 
for cervical strain.

4.  Entitlement to an increased rating for the residuals of a 
head injury with headaches, currently rated 10 percent 
disabling.

5.  Entitlement to an increased rating for gastroesophageal 
reflux disease (GERD), currently rated 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. B. Weiss, Counsel


INTRODUCTION

The veteran served on active duty from June 1985 to June 
1997.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In May 2005, the veteran testified at a 
hearing held at the RO before the undersigned.  In June 2006, 
the Board remanded the case for additional development. 

In the June 2006 remand, the Board noted a May 2006 claim for 
service connection for psychiatric disability secondary to 
service-connected disability.  The Board instructed the RO to 
take rating action on that claim, which does not appear to 
have occurred.  This error was without prejudice to the 
veteran, as the claim is not inextricably intertwined with 
the current appeal, because the rating criteria for any 
psychiatric disability do not overlap with the criteria that 
will be applied on appellate review.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  However, this matter is again referred 
to the RO for action deemed appropriate.

With respect to the issue of an increased rating for 
residuals of a head injury with headaches, Diagnostic Code 
8045 (brain disease due to trauma) of VA's Schedule for 
Rating Disabilities specifies that purely neurological 
disabilities following trauma to the brain will be separately 
rated under the appropriate Diagnostic Code(s).  The veteran 
testified in May 2005 that he has symptoms including tingling 
and numbness of the hands and face, a spelling deficiency, 
and poor handwriting, which he attributes to his head injury 
in service and which may represent purely neurological 
residuals of that accident.  As these symptoms would be 
separately rated if found to be service connected, they are 
not inextricably intertwined with the increased rating issue 
pertaining to the purely subjective residuals of brain trauma 
currently on appeal, but the question of service connection 
for these symptoms is hereby referred to the RO for 
appropriate rating action.  

The issue of the reopened claim for service connection for 
tinnitus is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if additional action on his part is needed. 


FINDINGS OF FACT

1.  A July 1997 rating decision denied service connection for 
bilateral hearing loss and tinnitus; the veteran was advised 
of this rating decision and his appellate rights, and he did 
not appeal.  

2.  The evidence pertinent to service connection for 
bilateral hearing loss received since July 1997 is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The evidence pertinent to service connection for tinnitus 
received since July 1997 is so significant that it must be 
considered in order to fairly decide the merits of the claim.

4.  Prior to September 26, 2003, the veteran had limitation 
of motion of the cervical spine that, for flexion and 
extension, fell midway between the criteria for slight and 
moderate limitation of motion, and pain of 9/10 severity 
about one time a month. 

5.  From September 26, 2003, the veteran exhibited cervical 
spine symptoms of slight limitation of motion with pain on 
some but not all ranges of motion, productive of absenteeism 
and decreased concentration at work and pain; the veteran's 
total motion of the cervical spine exceeded 170 degrees and 
forward cervical flexion exceeded 30 degrees.

6.  Residuals of closed head injury with persistent headaches 
are manifested by symptoms including weekly migraine-like 
headaches that usually resolve after two hours; less than 
half of the attacks are prostrating.

7.  The veteran's symptoms of GERD have been manifested by a 
history of heartburn several times a week without anemia, 
signs of significant weight loss or malnutrition, or 
significant effect on usual occupation or usual daily 
activities, without considerable impairment of health. 


CONCLUSIONS OF LAW

1.  The July 1997 rating decision denying service connection 
for bilateral hearing loss and tinnitus became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2006). 

2.  The evidence received since the July 1997 rating 
pertaining to bilateral hearing loss is not new and material 
to permit reopening the claim, and it remains finally denied.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2001).

3.  The evidence received since the July 1997 rating 
pertaining to tinnitus is new and material, and it is 
reopened for review on a de novo basis.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2001).

4.  The criteria for an initial rating of 20 percent, and no 
higher, for cervical strain are met during the entire appeal 
period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.40, 4.45, 4.7, 4.71a, Diagnostic Code 5290 (2003).

5.  The criteria for a rating of 30 percent, and no higher, 
for residuals of a head injury with headaches are met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Codes 8100-8045 (2006).

6.  The criteria for a rating in excess of 10 percent for 
GERD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.20, 4.114, Diagnostic Code 7346 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Contentions and Testimony

The veteran's contentions were elucidated by his sworn 
testimony at his hearing before the undersigned, and will be 
summarized here, inasmuch as several contentions go to more 
than one issue on appeal.  The veteran testified that his 
cervical strain caused a dull ache that affected his daily 
life by preventing him from adequate social interaction.  He 
added that it prevented restful sleep.  It limited his motion 
by discomfort that was present even while sitting.  Sometimes 
it prevented him from going to work.  (Transcript at pages 4-
5 or T at 4-5.)  He described his head injury in service as 
occurring when he lit an immersion heater to place it in a 
water tank, placed about 5 feet off the ground, to prevent 
its freezing, and the device exploded, throwing him off the 
top of the tank into a field about 10 yards away.  As a 
result, he had a constant headache, which became severe at 
times.  (T at 6-7.)  He had a constant ringing in his ears 
and difficulty distinguishing between two simultaneous 
sounds.  He described the headache as a dull ache although 
sometimes he was required to go to a dark room because of 
them.  He took medication for the headaches, which were 
worsened by his work in a noisy area.  (T at 7-9.)  He 
sometimes became nauseous but it was hard for him to tell 
whether this was the headache or his GERD.  On several 
occasions, the GERD caused him to fear he was having a heart 
attack and to seek treatment.  He took Prevacid for this.  
GERD interfered with the type and amount of food he ate and 
could cause diarrhea.  (T at 10-11.)  He felt that he had 
hearing loss and tinnitus from the accident with the heater 
in service, both from the loud noise it would have caused and 
the head injury.  He was submitting lay statements to 
document the level of noise involved.  He had received 
calming treatment for tinnitus, which occurred every day, but 
he did not wear hearing aids.  (T at 11-12.)  He had 
discontinued taking some pain medicines because they were so 
strong that they interfered with his ability to function at 
work.  (T at 12.)  


New and Material Evidence

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Sensorineural hearing loss may be presumed to have been 
incurred in service, if it becomes manifest to a degree of 
ten percent or more within one year of the date of separation 
from service.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. 
§§ 3.307(a), 3.309(a).  

A disorder will be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumption period, and that the veteran still has the same 
disorder.  With chronic disease shown as such in service (or 
within the presumptive period under § 3.307) so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).    

Rating actions from which an appeal is not timely perfected 
become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  
Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

For claims filed prior to August 29, 2001, such as the 
veteran's, new and material evidence is defined as evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).   

As noted, service connection for bilateral hearing loss and 
tinnitus was denied by a rating decision dated in July 1997.  
The rating decision noted that there was no evidence of 
record of tinnitus or bilateral hearing loss showing a 
chronic disability subject to service connection.  Review of 
service medical records showed that there was no complaint or 
treatment for these conditions and that at the veteran's 
Medical Board, it was noted that there was no hearing loss.  
The separation medical examination was noted to show the 
veteran's hearing to be normal, without mention of bilateral 
hearing loss or tinnitus in the history or the findings.  
Service connection was denied for lack of evidence of the 
claimed conditions.  The veteran was advised of this rating 
decision and his appellate review rights in August 1997 and 
he did not appeal.  As such, the July 1997 rating decision 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

Evidence received since the July 1997 rating includes VA 
treatment records dated in October 2000 showing that hearing 
was within normal limits but that the veteran had tinnitus, 
which was treated.  

As noted, the veteran testified as to tinnitus before the 
undersigned in May 2005, associating it either with head 
trauma or with acoustic trauma in service.  

VA treatment records dated from 2004 to 2006 reflect the 
impression of tinnitus.  At VA examination of the brain in 
October 2006, the veteran reported tinnitus.  The examiner 
did not relate tinnitus to service or any incident thereof, 
or exclude such a relationship.

The additional evidence received regarding bilateral hearing 
loss is clearly not so significant that it must be considered 
in order to fairly decide the merits of the claim and, 
therefore, it is not new and material.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.156(a) (2001).  Essentially, this evidence 
continues to show the veteran's subjective impression of loss 
of hearing related to service without any competent medical 
evidence to support this contention.  The only competent 
medical evidence received shows normal hearing.  However, the 
evidence pertinent to tinnitus is new and material.  Id.  The 
additional treatment records reflect medical impressions of 
tinnitus and treatment for tinnitus.  As the reason for the 
final denial was the absence of such evidence, this evidence 
must be considered to fairly decide the merits of the claim, 
and it is reopened for de novo review.  38 U.S.C.A. §§ 5108, 
7105.

However, the inquiry into the reopened claim for service 
connection for tinnitus does not end here.  It will be 
discussed in the REMAND section below.  For the purpose of 
deciding the reopened claim, the presumption of credibility 
of the additional evidence no longer applies.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).   


Increased Ratings generally

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(or Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Where a law or regulation changes during the pendency of a 
claim for increased rating, the Board should first determine 
whether application of the revised version would produce 
retroactive results.  In particular, a new rule may not 
extinguish any rights or benefits the claimant had prior to 
enactment of the new rule.  VAOPGCPREC 7-2003.  However, if 
the revised version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. § 5110(g) 
can be no earlier than the effective date of that change.  If 
the former version is more favorable, VA can apply the 
earlier version of the regulation for the period prior to, 
and after, the effective date of the change.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The United States 
Court of Appeals for Veterans Claims (Court) has held that VA 
must analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires VA to regard as "seriously disabled" any part 
of the musculoskeletal system that becomes painful on use.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The  provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The Board notes that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion 
should be considered.  However, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59. 

Service connection for cervical strain was granted by a March 
2002 rating decision, with an effective date of March 29, 
2001, and a 10 percent rating assigned.  It was noted that VA 
examination showed that it was as likely as not that cervical 
strain was secondary to the closed head injury in service.  
VA cervical spine examination in January 2002 showed forward 
flexion to 30 degrees, extension backward to 20 degrees, 
lateral flexion to 40 degrees bilaterally, and rotation to 55 
degrees bilaterally.  There was a grinding noise on left 
lateral flexion, which the veteran said he could also feel on 
rotation.  The neck was said to be supple, without 
tenderness.  The examiner noted that examination was done 
with attention to pain, weakness, fatigue and coordination.  
The veteran reported neck stiffness and pain at the back of 
the neck about once a month of about 9/10 in intensity, which 
he attributed to working too much on the computer.  He used a 
heating pad for this but took no medication.  It was noted 
that an X-ray of the cervical spine had been basically 
normal.  

VA X-ray in April 2004 showed an impression of no bony or 
interspace abnormality of the cervical spine.

VA examination of the cervical spine in October 2006 showed 
the veteran's history of neck pain since his accident in 
service for which he took pain medicine with fair results.  
He felt the condition had worsened since service.  The pain 
was described as pins and needles of moderate constant nature 
without radiation.  However, there was no fatigue, decreased 
motion, stiffness, weakness, spasm, atrophy, guarding, 
tenderness, weakness, abnormal gait, or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis on examination.  Muscle tone was normal.  Active 
flexion was to 40 degrees with pain that began at 40 degrees.  
There was pain but no additional loss of motion on repetitive 
use.  Active extension was to 45 degrees without pain; active 
right and left lateral flexion were to 45 degrees without 
pain.  Active right lateral rotation was to 75 degrees with 
pain beginning at 75 degrees and pain on motion, and after 
repetitive use, but no increased loss of motion on repetitive 
use.  Active left lateral rotation was to 80 degrees without 
pain.  The diagnosis was chronic cervical strain with 
significant effects on work including increased absenteeism, 
decreased concentration, and pain, but no to mild effects on 
usual daily activities. 

Prior to September 26, 2003, Diagnostic Code 5290 provided a 
rating based on limitation of  motion of the cervical spine 
with the assignment of a 10 percent disability when slight, 
20 percent when moderate, or 30 percent when severe.  
38 C.F.R. Part 4, Diagnostic Code 5290 (2003).  

Effective September 26, 2003, VA amended its Schedule for 
Rating Disabilities, 38 C.F.R. Part 4, to institute a general 
rating formula for evaluating diseases and injuries of the 
spine, including cervical strain under Diagnostic Code 5237.  
Under the revised criteria, a 10 percent rating is warranted 
for forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined range 
of motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.

A 20 percent rating is warranted when forward flexion of the 
cervical spine is greater than 15 degrees but not greater 
than 30 degrees, or the combined range of motion of the 
cervical spine not greater than 170 degrees; or there is 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  Id.

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees; extension is zero to 45 
degrees; left and right lateral flexion are zero to 45 
degrees; and left and right lateral rotation are zero to 80 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The combined 
normal range of motion of the cervical spine is thus 340 
degrees.  The normal ranges of motion for each component of 
the spinal motion provided are the maximum that can be used 
for calculation of the combined range of motion.  Id., Note 
(2); see also Plate V.   

Although the criteria under old Diagnostic Codes 5290 through 
5292 were less defined than the current criteria and 
numerical ranges of motion were not provided in the prior 
rating criteria, guidance can be obtained from the amended 
regulations.  In adopting specific ranges of motion to define 
what is normal, VA stated that the ranges of motion were 
based on the American Medical Association Guides to the 
Evaluation of Permanent Impairment, 2nd ed., (1984), which is 
the last edition of the Guides that measured range of motion 
of the spine using a goniometer.  See supplementary 
information, 67 Fed. Reg. 56,509 (Sept. 4, 2002).  In other 
words, even though pre-2003 regulations did not define normal 
range of motion for the spine, the current definition is 
based on medical guidelines in existence since 1984, and the 
Board can consider the current ranges of motion in rating 
spine disabilities under the old criteria.

According the veteran the benefit of the doubt, the veteran's 
cervical strain warrants a 20 percent rating for the period 
prior to September 26, 2003 under the prior rating criteria.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.7, 
4.71a, Diagnostic Code 5290 (2003).  Affording full 
credibility to the veteran's report at VA examination in 2002 
of neck pain of 9/10 about once a month, and considering 
forward flexion to 30 degrees, extension backward to 
20 degrees, lateral flexion to 40 degrees bilaterally, and 
rotation to 55 degrees bilaterally, the evidence is in 
equipoise as to whether slight or moderate limitation of 
motion is shown on flexion and extension, and the severity of 
pain reported is such that the Board affords the veteran the 
benefit of the doubt and allows a finding of moderate 
limitation of motion for this period.  Id.  As such, a 20 
percent rating is granted for this period.  No higher rating 
is applicable as the symptoms shown are only midway between 
the criteria for a 10 and a 20 percent rating.  Ibid.  

Under the rating criteria effective from September 26, 2003, 
the veteran would only be entitled to a 10 percent rating.  
As noted, to warrant a 20 percent rating, the criteria 
require forward flexion not greater than 30 degrees, or 
combined cervical motion not greater than 170 degrees, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour.  At VA examination 
in 2006, the veteran's forward flexion of the cervical spine 
was 40 degrees on active motion and total cervical range of 
motion was 330 degrees, without fatigue, stiffness, weakness, 
spasm, atrophy, guarding, tenderness, abnormal gait, or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  No vertebral body fracture is shown.  
There was pain on some but not all ranges and extremes of 
motion.  As such, under the criteria applicable from 
September 26, 2003, no more than a 10 percent rating would be 
warranted for this disability.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.7, 4.71a, Diagnostic 
Code 5237 (2006).

The Board must also consider the old criteria for the period 
beginning September 26, 2003, because the earlier rating 
criteria appear more favorable to the veteran.  See Kuzma, 
supra.  Applying these criteria to the ranges of motion shown 
at VA examination in 2006, it is apparent that the veteran's 
loss of motion shown at that time is no more than slight.  
38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003).  On no range 
of active motion was more than 5 degrees' loss of motion 
shown, considering the normal ranges of motion shown on Plate 
V of 38 C.F.R. § 4.71a.  However, considering the veteran's 
complaints of pain on some range of motion and the examiner's 
conclusion that there were significant effects on the 
veteran's occupation including absenteeism and decreased 
concentration and pain, a 20 percent rating, but no more, 
would be permitted to allow for consideration of the De Luca 
criteria and to allow the veteran the benefit of the doubt.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 440, 4.45, 4.7, 
4.71a, Diagnostic Code 5290 (2003).  As such, considering the 
old rating criteria for limitation of motion of the cervical 
spine for the entire time period relevant to this appeal, the 
rating for this disability is 20 percent, but no higher.  
Ibid.

In deciding this claim, the Board has considered the 
determination in Fenderson v. West, 12 Vet. App. 119 (1999), 
and whether the veteran is entitled to an increased 
evaluation for separate periods based on the facts found 
during the appeal period.  In Fenderson, the Court held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period (as in this case).  Id. 
at 126.  

The Board does not find evidence that the veteran's cervical 
strain should be increased for any separate period based on 
the facts found during the whole appeal period.  The evidence 
of record from the effective date of the grant of service 
connection to the present supports the conclusion that the 
veteran is not entitled to additional (above 20 percent) 
increased compensation during any time within the appeal 
period.  The Board has also considered whether any other 
Diagnostic Code may be applied to increase the rating here 
and finds that no other Diagnostic Code is applicable.  
38 C.F.R. Part 4, § 4.71a.


Head Injury with Headaches

In the instant case, service connection was established for 
status post closed head injury with persistent headache in 
July 1997 with the assignment of a 10 percent evaluation.  It 
is noted that even in service at the veteran's Physical 
Evaluation Board examination, it was noted that these 
headaches had migrainous qualities, photophobia and nausea.  
The RO continued the 10 percent evaluation in a March 2002 
rating decision and the veteran appealed this decision.

Diagnostic Code 8100 applies specifically to migraine 
headaches, and rates them based on the severity and frequency 
of attacks.  Brain disease due to trauma also deals with  
headaches as a complaint.  See 38 C.F.R. § 4.124a, Diagnostic 
Codes 8100-8045.  There are no other Diagnostic Codes that 
rate headaches.  The veteran has suggested no other 
Diagnostic Code, and the Board cannot identify any other 
Diagnostic Code that would be more appropriate to the 
veteran's diagnosed disability and his claimed symptoms.  
Therefore, the Board will evaluate the veteran's service-
connected headaches under Diagnostic Codes 8100-8045.

Under Diagnostic Code 8045, for brain disease due to trauma, 
purely subjective complaints such as headaches, dizziness, 
insomnia, etc., recognized as symptoms of brain trauma, will 
be rated as 10 percent and no more under Diagnostic Code 
9304.  This 10 percent rating will not be combined with any 
other rating for a disability due to brain trauma.  Ratings 
in excess of 10 percent for brain disease due to trauma under 
Diagnostic Code 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.  

In view of the absence of evidence showing that the veteran 
had multi-infarct dementia, a rating in excess of the current 
10 percent evaluation under Code 8045 is simply not 
warranted.  38 C.F.R. § 4.124a.  See also 38 C.F.R. § 4.130, 
Diagnostic Code 9304.

Under Diagnostic Code 8100, migraines with characteristic 
prostrating attacks, occurring on an average once a month 
over the past several months warrant a 30 percent evaluation 
while migraine headaches with characteristic prostrating 
attacks averaging one in 2 months over the last several 
months warrant a 10 percent evaluation.  If headaches are 
completely prostrating and prolonged on a very frequent 
basis, productive of severe economic inadaptability, then a 
rating of 50 percent is afforded for migraines.  38 C.F.R. § 
4.124a, Diagnostic Code 8100.  

There is no dispute that the veteran's headaches occur 
frequently.  At VA examination in January 2002, the veteran 
reported a near constant pressure type of headache turning 
into a severe headache one to two times a week, usually when 
he was frustrated.  He stated that it started above his eye 
and went to the sides and back of the head.  There was no 
tearing of the eyes, but there was occasional nausea without 
vomiting, and usually he went to a quiet dark room to relieve 
it.  It was noted that the diagnosis at the neurology clinic 
was muscle tension and vascular headaches and that migraine 
specifically had also been diagnosed once.  Valproic acid 
provided some relief.  Examination disclosed a 1-centimeter 
rounded depression in the occipitotemporal skull, which the 
veteran related to his in-service head trauma.  The examiner 
felt that the headaches were service connected.  

More recently, the veteran reported during the October 2006 
VA neurological examination that his headaches occur on a 
weekly basis, treated with continuous medication, 8 Midrin 
capsules daily.  Headaches usually lasted for a few hours, 
but less than half of the attacks were prostrating.  He 
needed to be still in a dark, quiet room to resolve them.  
These were felt to have significant effects on his occupation 
because of decreased concentration, his pain, and increased 
absenteeism.  The effect on usual daily activities was 
essentially none to mild although the effect on sports was 
moderate.  He was diagnosed during this examination as having 
chronic [migraine] headache.  

Based on the above discussion, and considering the veteran's 
relevant testimony as well, the Board finds that the 
disability picture here is most nearly approximate to 
characteristic prostrating attacks occurring on an average 
once a month.  This equates to a 30 percent rating, and no 
higher, under 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100.  
While the Board sympathizes with the veteran that he has 
weekly headaches, this suggests four times per month, and as 
less than half, or less than two, are prostrating, this 
suggests one prostrating attack per month, consistent with 
the criteria for a 30 percent rating for migraines.  Id.  
There is nothing in the evidence that suggests that the 
weekly headaches are completely prostrating and prolonged on 
a very frequent basis or productive of severe economic 
inadaptability.  Id.  Therefore, a rating in excess of 30 
percent is not warranted under Diagnostic Code 8100.


GERD

The veteran's GERD is rated by analogy under Diagnostic Code 
7346, pertaining to hiatal hernias.  See 38 C.F.R. § 4.20 
(When an unlisted condition is encountered it is permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but also the anatomical 
localization and symptomatology are closely analogous.).  

A 30 percent rating for hiatal hernia requires persistent 
recurrent epigastric distress with dysphagia (difficulty 
swallowing), pyrosis (heartburn), and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  A 10 percent rating 
requires two or more of the symptoms for the 30 percent 
evaluation, of less severity.  38 C.F.R. § 4.114, Diagnostic 
Code 7346.

VA examination in January 2002 showed the veteran to complain 
of reflux at night and which caused an acid feeling in his 
throat and had on occasion caused significant chest pain, 
which he had perceived as cardiac in nature.  He had reflux 
nearly every day.  He took an over the counter H2 blocker 
which helped, but he could not eat some foods.  There was no 
dysphagia or other symptomatology.  He appeared to be at 
ideal body weight and was well built; bowel sounds were 
positive.  There was no hernia.  GERD was diagnosed.

VA examination in October 2006 disclosed the veteran's 
complaint of heartburn several times a week, without 
associated nausea, vomiting, dysphagia, signs of anemia, or 
weight loss or malnutrition.  Overall general health was said 
to be good.  He took Prilosec daily.  Barium swallow showed a 
normal esophagus.  The diagnosis was GERD; which was said to 
have no significant effects on occupation or usual daily 
activities. 

Thus, the evidence as a whole, including the relevant 
testimony, establishes that in the period relevant to this 
appeal, the veteran's GERD symptoms have been significantly 
controlled with medication, to the extent that while he is 
troubled with heartburn several times a week, there has been 
no resulting considerable overall impairment of health.  As 
considerable impairment of health is required for the 
30 percent evaluation, no rating in excess of 10 percent is 
warranted under the rating criteria.  38 C.F.R. § 4.114, 
Diagnostic Code 7346.  In addition, as the disability picture 
is most nearly approximate to the criteria for the 10 percent 
rating, the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine is inapplicable, and 
the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. 
§ 4.7.  


Extraschedular evaluation

The Board also finds the criteria for invoking the procedures 
for assignment of higher evaluations on an extra-schedular 
basis are not met, in the absence of evidence showing that 
the veteran's disabilities have resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation); warranted frequent periods of 
hospitalization; or otherwise have rendered impractical the 
application of the regular schedular standards.  Higher 
schedular evaluations are available for each of the 
disabilities evaluated herein, should they worsen in the 
future.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 
Vet. App. 157, 158-59 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).




Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L.  
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

The VCAA notice requirements were satisfied by virtue of 
letters sent to the claimant in May 2001, July 2006, and 
October 2006, which advised the claimant of the information 
necessary to substantiate his claims, and of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  He was also told to provide any relevant 
evidence in his possession.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  He was specifically told that 
it was his responsibility to support the claims with 
appropriate evidence.  Although the letters were not all sent 
until after the initial adjudication of the claims, the 
claims were subsequently readjudicated, and a supplemental 
statement of the case was furnished in April 2007.  The 
veteran was provided information regarding the effective date 
of a grant of benefits and disability ratings in the July 
2006 letter.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, the duty to notify has been satisfied, and the 
Board can identify no prejudice to the veteran resulting from 
any defect in meeting that duty.  See Sanders v. Nicholson, 
(No. 06-7001) (Fed. Cir. May 16, 2007) (requiring VA to 
presume errors in VCAA notice to be prejudicial to appellant, 
and shifting burden to VA to demonstrate error was not 
prejudicial).   

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service and all potentially 
relevant VA medical records are in the file.  He was afforded 
VA examinations under 38 C.F.R. § 3.159.  All identified 
records have been obtained. 

Thus, VA satisfied its duties to inform and assist the 
claimant at every stage of this case, as those 
responsibilities have evolved over the life of this lengthy 
appeal.  Therefore, he is not prejudiced by the Board 
entering a decision at this time.  See  Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).


ORDER

New and material evidence not having been received to reopen 
a previously denied claim for service connection for 
bilateral hearing loss, the claim remains denied.

New and material evidence having been received to reopen a 
previously denied claim for service connection for tinnitus, 
the claim is reopened, and to this extent only, allowed.

An initial rating of 20 percent, and no higher, for cervical 
strain is allowed, subject to law and regulation governing an 
award of monetary compensation.

An increased rating of 30 percent, and no higher, for 
residuals of a head injury with headaches is allowed, subject 
to law and regulation governing an award of monetary 
compensation.

A rating in excess of 10 percent for GERD is denied.


REMAND

As noted, the veteran has presented competent medical 
evidence of a current diagnosis of tinnitus.  He has 
variously attributed this to his in-service head trauma or to 
acoustic trauma sustained at that time.  Under 38 C.F.R. 
§ 3.159, he must be accorded VA examination to determine the 
etiology of his tinnitus.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for tinnitus 
since March 2006.  After securing any 
necessary release, the RO should obtain 
these records.

2.  The veteran should be afforded a VA 
tinnitus examination to determine the 
etiology of tinnitus.  The claims folder 
should be made available to the examiner 
for review of pertinent documents therein 
in connection with the examination.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent or greater probability) that 
any tinnitus diagnosed had its origin in 
service or is causally related to any 
incident thereof, including acoustic 
trauma or service-connected head trauma.  
A complete history should be obtained.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


